Citation Nr: 0936972	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death. 

2.  Legal entitlement to nonservice-connected death pension 
benefits.

3.  Legal entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army, 
U.S. Armed Forces of the Far East (USAFFE) from December 28, 
1941 to May 30, 1946.  The Veteran died in April 2007.  The 
appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 determination rendered 
by the Manila, Republ of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had service in the Philippine Commonwealth 
Army (USAFFE) from December 28, 1941, to May 30, 1946.  

2.  The Veteran died in April 2007.  The cause of death was 
shown to be cardio-pulmonary arrest secondary to multi-organ 
failure.  The antecedent cause was shown to be sepsis 
secondary to hospital acquired pneumonia and underlying cause 
complicated urinary tract infection.  Transitional cell 
carcinoma of urinary bladder was listed as another 
significant condition contributing to death.  

3.  At the time of death, the Veteran was not service 
connected for any disability.  

4.  There is no competent medical evidence causally relating 
the Veteran's cause of death and his active service.  

5.  There were no benefits due and unpaid to the Veteran 
under existing ratings or decisions or based on evidence of 
record at the date of his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause, or contribute substantially or materially to, the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008)  

2.  The criteria for basic eligibility for VA non-service- 
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2008).

3.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

						VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in September 2007 and February 2008.  In the context of 
a claim for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant was given 
such notice in February 2008.  Moreover, although provided 
after the adverse decision on appeal, such timing defect was 
cured by readjudication after the February 2008 letter.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Accordingly, no further development is required with respect 
to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of treatment.  Moreover, the appellant's 
statements in support of the claims are of record.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
There is nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

					Legal Criteria and Analysis 

Entitlement to service connection for cause of death 

The appellant has appealed the denial of service connection 
for cause of death.  After review of the record, the Board 
finds that service connection for cause of death is not 
warranted.  

A Veteran who had a service-connected disability that was the 
principal or contributory cause of his death, which occurred 
after December 31, 1956, may be eligible for VA death 
benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  
In order to establish service connection for the cause of the 
Veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  
The debilitating effects of a service- connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The Board finds that service connection for cause of death is 
not warranted here.  
In this regard, there is no showing that a service-connected 
disability established during his lifetime was the principal 
or contributory cause of the Veteran's death.  The Veteran 
died in April 2007.  The cause of death was shown to be 
cardio-pulmonary arrest secondary to multi-organ failure.  
The antecedent cause was shown to be sepsis secondary to 
hospital acquired pneumonia and underlying cause complicated 
urinary tract infection.  Transitional cell carcinoma of 
urinary bladder was listed as an other significant condition.  
At the time of his death, the Veteran was not service 
connected for any disability.  
As such, the Board finds that a service connected disability 
was not the principal or contributory cause of the Veteran's 
death. 

The Board will consider the question of whether any disorder, 
which caused the Veteran's death, was incurred in or 
aggravated by service.  Veterans are entitled to compensation 
from the DVA if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service).  To establish a 
right to compensation for a present disability, a veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as tumors, malignant, or of the brain 
or spinal cord or peripheral nerves, and cardiovascular renal 
disease, may be service connected if manifested to a degree 
of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Based on the evidence of record, the Board finds that service 
connection for cardio-pulmonary arrest secondary to multi-
organ failure, sepsis secondary to hospital acquired 
pneumonia, complicated urinary tract infection and/or 
transitional cell carcinoma of urinary bladder is not 
warranted.  There is no showing that any of the death-
producing conditions manifested in service or are otherwise 
attributable to service.  At most, the evidence shows 
treatment for various medical conditions in beginning in 
1994, which is about 48 years after service.  The Board notes 
that the Veteran submitted a claim of entitlement to service 
connection for malaria and rheumatism and arthritis in June 
1970.  However, he did not mention any of the death-producing 
conditions in his application for benefits at that time or 
any time thereafter when applying for other benefits.  This 
silence here constitutes negative evidence against the claim.  

While the Board does not doubt the sincerity of the 
appellant's beliefs that the Veteran's death was somehow 
attributable to his service, there is simply no persuasive 
evidence of record supporting this allegation.  As a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination 
herself.  The medical issues presented are not so obvious as 
to lend themselves to lay interpretation; the issue of the 
cause of the Veteran's death and its relationship to service 
or a service-connected disability is complex and not one that 
the appellant is competent to provide.  Jandreau v.  
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v.  
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because of this, 
her allegations, alone, are of no probative value to 
substantiating them.

As such, Board concludes that the cause of the Veteran's 
death did not have its onset in service.  The competent and 
credible evidence shows that the cause of the Veteran's death 
did not have its onset in service, became manifest to a 
compensable degree within a year after service, or is in any 
way related to service or service-connected disability.  The 
Board notes that the appellant has cited prisoner of war 
(POW) regulations to support her claim as well.  However, the 
Board notes that the regulations are inapplicable as it has 
not been shown that the Veteran was a POW.  The preponderance 
of the evidence is against service connection for cause of 
death.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit o the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



Legal entitlement to nonservice-connected death pension 
benefits

The appellant asserts that she should be awarded nonservice- 
connected death pension benefits based on the Veteran's 
service.  The surviving spouse of a veteran is entitled to 
receive VA improved nonservice-connected death pension 
benefits if the veteran had qualifying service under 38 
U.S.C.A. § 1521(j).  Here, the evidence shows that the 
Veteran had service in the Philippine Commonwealth Army 
(USAFFE) from December 28, 1941 to May 30, 1946.  

The Board notes that service in the Commonwealth Army of the 
Philippines is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).  However, persons with 
service in the Philippine Commonwealth Army, USAFFE (U.S. 
Armed Forces, Far East), including the recognized guerrillas, 
or service with the New Philippine Scouts under Public Law 
190, 79th Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

In light of the applicable laws and regulations, the Board 
finds that the appellant is not eligible for the requested 
benefit.  While the Veteran's service, as described above, 
may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for death pension in this case.  As the Veteran's 
recognized service does not confer eligibility for 
nonservice-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Legal entitlement to accrued benefits  

The appellant has appealed the denial of entitlement to 
accrued benefits.  As will be explained below, the Board 
finds against the appellant's claim.  

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Applicable law provides that an individual 
entitled to accrued benefits may be paid periodic monetary 
benefits to which a Veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  A requirement for accrued benefits is that a claim 
must be filed within the year after the Veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2009).  The Federal 
Circuit Court has also made it clear that, in order to 
support a claim for accrued benefits, the Veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (1998).

In light of applicable laws and regulations, the Board finds 
against the appellant's claim for accrued benefits.  In this 
regard, the Board notes that the appellant submitted a claim 
for accrued benefits within a year of the Veteran's death.  
However, there was no claim pending at the time of the 
Veteran's death, and the Federal Circuit has held that in 
order for a surviving spouse to be entitled to accrued 
benefits, the Veteran must have had a claim pending at the 
time of his death for such benefits.  See Jones, supra.  The 
record is devoid of any pending claims and the appellant has 
not indicated that a claim was pending at the time of the 
Veteran's death.  Under these circumstances, the appellant's 
claim must be denied as a matter of law.


ORDER

Service connection for cause of the veteran's death is 
denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  

Entitlement to accrued benefits is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


